EXHIBIT 10.1

REIMBURSEMENT AGREEMENT

This Reimbursement Agreement (this “Agreement”) is entered into as of the 29th
day of June, 2006 (the “Effective Date”), by and between Velocity Express
Corporation, a Delaware corporation (the “Company”), and TH Lee Putnam Ventures,
a Delaware partnership (the “Sponsor”).

WHEREAS, certain affiliates of the Sponsor have provided equity financing to the
Company.

WHEREAS, Sponsor and its affiliates have incurred costs and expenses in
connection with providing such services to the Company and expect to incur
future costs and expenses on the Company’s behalf.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1. Prior Costs and Expenses. The Company and Sponsor agree that the Company is
indebted to Sponsor as of the Effective Date for:

(a) for costs and expenses incurred on behalf of the Company in the amount of
$89,551.47;

(b) Sponsor’s overfunding of a credit facility provided by Sponsor for the
benefit of the Company in the amount of $130,000;

(c) merger and acquisition services provided by Sponsor to the Company in
connection with the pending CD&L merger; and

(d) credit enhancements provided to the Company in the form of loan guarantees.

The Company shall reimburse Sponsor in cash for the amount set forth in
(a) above promptly upon demand made by Sponsor. The Company’s obligation to
Sponsor with respect to (b) above shall be paid by the Company’s issuance to
Sponsor of approximately 118,181 shares of the Company’s Series Q Convertible
Preferred Stock. The Company shall compensate Sponsor for the services described
in (c) and (d) above by issuing to Sponsor four-year warrants to purchase
250,000 and 547,500 shares, respectively, of the Company’s common stock, $.004
par value per share, at a price of $.01 per share. Such warrants will be
substantially similar to the warrant instruments issuable to purchasers of the
Company’s 12 percent senior secured notes.



--------------------------------------------------------------------------------

2. Legal Fees and Expenses.

(a) Sponsor and the Company acknowledge and agree that the Company is obligated
to pay to Kirkland & Ellis LLP fees and expenses in the amount of $149,489.86
for legal work related to strategic planning and corporate finance arranged by
Sponsor for the exclusive benefit of the Company.

(b) Sponsor and the Company acknowledge and agree that the Company is to pay all
reasonable legal fees and expenses incurred by Sponsor with respect to its
investment in the Company’s Series Q Preferred Stock.

3. Reimbursement of Future Costs and Expenses. Subject to the terms and
conditions set forth herein, the Company shall pay on demand and in cash all out
of pocket and other third-party costs and expenses incurred by Sponsor on behalf
of the Company. Prior to incurring any costs or expenses reimbursable by the
Company, Sponsor shall obtain the written consent of the Company’s Chief
Executive Officer or Chief Financial Officer, who shall take such actions
necessary to ensure that such consent is not provided unless and until:

(a) all conditions for approval of transactions with affiliates and stockholders
contained in the Certificates of Designation of Preferences and Rights for the
Company’s Series M and Series N Convertible Preferred Stock have been satisfied;

(b) the Company has complied with the terms and conditions of the Company’s
Senior Secured Note Indenture, including without limitation Section 4.14
thereof; and

(c) the Company has satisfied any and all contractual and other restrictions
imposed on such transactions by documents and instruments governing the
Company’s debt and equity financing arrangements.

Sponsor shall provide to the Company copies of all invoices and other
documentation substantiating the nature and amount of all costs and expenses for
which reimbursement is requested pursuant to this Agreement. The Company shall
effect such reimbursements via wire transfer of immediately available funds to
an account(s) specified in writing by the Sponsor for such purpose.

4. Registration Rights. The Company shall register the Common Stock underlying
the Company’s Series Q Convertible Preferred Stock and the four-year warrants
referred to in Section 1 of this agreement at the same time as it registers the
securities of other purchasers of Series Q Convertible Preferred Stock and
warrants, pursuant to the terms of a registration rights agreement between the
Company and such purchasers.

5. Term. The term of this Agreement commence on the Effective Date and continue
in full force and effect until terminated: (a) by Sponsor on at least 30 days
prior written notice to the Company, or (b) automatically on the date which
Sponsor no longer beneficially owns equity securities of the Company. Upon any
termination of this Agreement, any and all owed and unpaid obligations of the
Company under Sections 1, 2 and 3 above survive.

 

2



--------------------------------------------------------------------------------

6. Indemnification.

(a) The Company will indemnify and hold harmless Sponsor, its affiliates and
their respective partners (both general and limited), members (both managing and
otherwise), officers, directors, employees, agents and representatives (each
such entities and persons being an “Indemnified Party”) from and against any and
all losses, claims, damages and liabilities, expenses of any nature (including
reasonable attorneys’ fees and disbursements), judgments, fines, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings (the “Liabilities”), related to, arising out of or in connection
with: (i) any action taken within the scope of this Agreement in good faith by
an Indemnified Party on behalf of the Company and (ii) any breach by the Company
of any of the terms of this Agreement, except, in each case, if a court, in a
final judgment from which no further appeal may be taken, determines that the
Liability resulted primarily from the gross negligence or willful misconduct by
an Indemnified Party (an “Indemnified Party Fault”).

(b) The Company will reimburse any Indemnified Party for all costs and expenses
(including reasonable attorneys’ fees and expenses) as they are incurred in
connection with investigating, preparing, pursuing, defending or assisting in
the defense of any action, claim, suit, investigation or proceeding for which
the Indemnified Party would be entitled to indemnification hereunder, subject to
repayment by the Indemnified Party in the case of an Indemnified Party Fault.

7. Assignment. Neither the Company nor Sponsor shall have the right to assign
this Agreement without the written consent of the other party, which consent may
be withheld for any reason.

8. Amendments and Waivers. No amendment or waiver of any term, provision or
condition of this Agreement shall be effective, unless in writing and executed
by Sponsor and the Company. No course of dealing of any party nor any delay or
omission in exercising any right or remedy shall constitute an amendment of this
Agreement or a waiver of any right or remedy of any party hereto.

9. Miscellaneous.

(a) Choice of Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the state of New York without giving
effect to any choice or conflict of law provision or rule contained therein.

(b) Consent to Jurisdiction. Each of the parties agrees that all actions, suits
or proceedings arising out of or based upon this Agreement or the subject matter
hereof shall be brought and maintained exclusively in the federal and state
courts of the State of New York. Each of the parties hereto by execution hereof:
(i) hereby irrevocably submits to the jurisdiction of the federal and state
courts in the State of New York for the purpose of any action, suit or
proceeding arising out of or based upon this Agreement or the subject matter
hereof; and (ii) hereby waives to the extent not prohibited by applicable law,
and agrees not to assert, by way of motion, any defense to such jurisdiction.

 

3



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto.

(d) Severability. If in any judicial or arbitral proceedings a court or
arbitrator shall refuse to enforce any provision of this Agreement, then such
unenforceable provision shall be deemed eliminated from this Agreement for the
purpose of such proceedings to the extent necessary to permit the remaining
provisions to be enforced to the maximum extent permitted by law.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by each of the parties hereto in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which together shall
constitute one and the same agreement.

(f) Prevailing Party. If any legal action or other proceedings is brought for a
breach of this Agreement or any of the warranties herein, the prevailing party
shall be entitled to recover its reasonable attorneys’ fees and other costs
incurred in bringing such action or proceeding, in addition to any other relief
to which such party may be entitled.

(g) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
train by jury in any action, matter, or proceeding regarding this Agreement or
any provision hereof.

10. Notice. All notices, demands, and communications of any kind which any party
may require or desire to serve upon any other party under this Agreement shall
be in writing and shall be served upon such other party and such other party’s
copied persons as specified below by personal delivery to the address set forth
for it below or to such other address as such party shall have specified by
notice to each other party or by mailing a copy thereof by certified or
registered mail, or by Federal Express or any other reputable overnight courier
service, postage prepaid, with return receipt requested, addressed to such party
and copied persons at such addresses. In the case of service by personal
delivery, it shall be deemed complete on the first business day after the date
of actual delivery to such address. In case of service by mail or by overnight
courier, it shall be deemed complete, whether or not received, on the third day
after the date of mailing as shown by the registered or certified mail receipt
or courier service receipt. Notwithstanding the foregoing, notice to any party
or copied Person of change of address shall be deemed complete only upon actual
receipt by an officer or agent of such party or copied person.

 

If to the Company, to it at: One Morningside Drive North, Building B, Suite 200
Westport, CT 06880 Attention: Edward W. Stone Telecopier: (203) 349-4160

 

4



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to: Briggs and Morgan, P.A. 2200
IDS Center 80 South Eighth Street Minneapolis, MN 55402 Attention: Avron L.
Gordon or Brett D. Anderson Telephone: (612) 977-8400 Telecopy: (612) 977-8650
If to the Sponsor: TH Lee Putnam Fund Ventures 200 Madison Avenue New York, New
York 10016 Attention: Jim Brown / Fred Coulson fred.coulson@thlpv.com
Telecopier: (212) 951-8655 with a copy (which shall not constitute notice) to:
Golenbock Eiseman Assor Bell & Peskoe LLP 437 Madison Avenue New York, NY 10022
Attention: Andrew C. Peskoe, Esq. apeskoe@golenbock.com Telecopier:
(212) 754-0330

* * * * *

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf as an instrument under seal as of the Effective Date by its
officer or representative thereunto duly authorized.

 

VELOCITY EXPRESS CORPORATION By:  

/s/ Edward W. Stone

 

Name:   Edward W. Stone Title:   Chief Financial Officer Sponsor:  

 

TH LEE PUTNAM VENTURES

By:  

TH Lee Putnam Fund Advisors, L.P.,

its general partner

By:  

/s/ Fred Coulson

 

Title:   Vice President

 

6